     Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 1 of 1000




DOSWASHINGTON003949
     Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 2 of 1000




DOSWASHINGTON003950
     Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 3 of 1000




DOSWASHINGTON003951
     Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 4 of 1000




DOSWASHINGTON003952
     Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 5 of 1000




DOSWASHINGTON003953
     Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 6 of 1000




DOSWASHINGTON003954
     Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 7 of 1000




DOSWASHINGTON003955
     Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 8 of 1000




DOSWASHINGTON003956
     Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 9 of 1000




DOSWASHINGTON003957
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 10 of 1000




DOSWASHINGTON003958
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 11 of 1000




DOSWASHINGTON003959
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 12 of 1000




DOSWASHINGTON003960
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 13 of 1000




DOSWASHINGTON003961
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 14 of 1000




DOSWASHINGTON003962
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 15 of 1000




DOSWASHINGTON003963
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 16 of 1000




DOSWASHINGTON003964
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 17 of 1000




DOSWASHINGTON003965
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 18 of 1000




DOSWASHINGTON003966
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 19 of 1000




DOSWASHINGTON003967
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 20 of 1000




DOSWASHINGTON003968
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 21 of 1000




DOSWASHINGTON003969
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 22 of 1000




DOSWASHINGTON003970
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 23 of 1000




DOSWASHINGTON003971
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 24 of 1000




DOSWASHINGTON003972
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 25 of 1000




DOSWASHINGTON003973
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 26 of 1000




DOSWASHINGTON003974
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 27 of 1000




DOSWASHINGTON003975
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 28 of 1000




DOSWASHINGTON003976
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 29 of 1000




DOSWASHINGTON003977
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 30 of 1000




DOSWASHINGTON003978
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 31 of 1000




DOSWASHINGTON003979
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 32 of 1000




DOSWASHINGTON003980
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 33 of 1000




DOSWASHINGTON003981
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 34 of 1000




DOSWASHINGTON003982
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 35 of 1000




DOSWASHINGTON003983
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 36 of 1000




DOSWASHINGTON003984
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 37 of 1000




DOSWASHINGTON003985
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 38 of 1000




DOSWASHINGTON003986
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 39 of 1000




DOSWASHINGTON003987
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 40 of 1000




DOSWASHINGTON003988
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 41 of 1000




DOSWASHINGTON003989
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 42 of 1000




DOSWASHINGTON003990
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 43 of 1000




DOSWASHINGTON003991
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 44 of 1000




DOSWASHINGTON003992
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 45 of 1000




DOSWASHINGTON003993
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 46 of 1000




DOSWASHINGTON003994
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 47 of 1000




DOSWASHINGTON003995
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 48 of 1000




DOSWASHINGTON003996
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 49 of 1000




DOSWASHINGTON003997
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 50 of 1000




DOSWASHINGTON003998
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 51 of 1000




DOSWASHINGTON003999
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 52 of 1000




DOSWASHINGTON004000
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 53 of 1000




DOSWASHINGTON004001
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 54 of 1000




DOSWASHINGTON004002
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 55 of 1000




DOSWASHINGTON004003
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 56 of 1000




DOSWASHINGTON004004
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 57 of 1000




DOSWASHINGTON004005
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 58 of 1000




DOSWASHINGTON004006
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 59 of 1000




DOSWASHINGTON004007
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 60 of 1000




DOSWASHINGTON004008
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 61 of 1000




DOSWASHINGTON004009
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 62 of 1000




DOSWASHINGTON004010
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 63 of 1000




DOSWASHINGTON004011
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 64 of 1000




DOSWASHINGTON004012
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 65 of 1000




DOSWASHINGTON004013
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 66 of 1000




DOSWASHINGTON004014
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 67 of 1000




DOSWASHINGTON004015
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 68 of 1000




DOSWASHINGTON004016
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 69 of 1000




DOSWASHINGTON004017
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 70 of 1000




DOSWASHINGTON004018
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 71 of 1000




DOSWASHINGTON004019
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 72 of 1000




DOSWASHINGTON004020
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 73 of 1000




DOSWASHINGTON004021
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 74 of 1000




DOSWASHINGTON004022
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 75 of 1000




DOSWASHINGTON004023
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 76 of 1000




DOSWASHINGTON004024
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 77 of 1000




DOSWASHINGTON004025
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 78 of 1000




DOSWASHINGTON004026
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 79 of 1000




DOSWASHINGTON004027
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 80 of 1000




DOSWASHINGTON004028
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 81 of 1000




DOSWASHINGTON004029
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 82 of 1000




DOSWASHINGTON004030
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 83 of 1000




DOSWASHINGTON004031
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 84 of 1000




DOSWASHINGTON004032
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 85 of 1000




DOSWASHINGTON004033
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 86 of 1000




DOSWASHINGTON004034
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 87 of 1000




DOSWASHINGTON004035
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 88 of 1000




DOSWASHINGTON004036
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 89 of 1000




DOSWASHINGTON004037
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 90 of 1000




DOSWASHINGTON004038
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 91 of 1000




DOSWASHINGTON004039
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 92 of 1000




DOSWASHINGTON004040
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 93 of 1000




DOSWASHINGTON004041
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 94 of 1000




DOSWASHINGTON004042
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 95 of 1000




DOSWASHINGTON004043
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 96 of 1000




DOSWASHINGTON004044
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 97 of 1000




DOSWASHINGTON004045
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 98 of 1000




DOSWASHINGTON004046
    Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 99 of 1000




DOSWASHINGTON004047
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 100 of 1000




DOSWASHINGTON004048
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 101 of 1000




DOSWASHINGTON004049
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 102 of 1000




DOSWASHINGTON004050
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 103 of 1000




DOSWASHINGTON004051
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 104 of 1000




DOSWASHINGTON004052
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 105 of 1000




DOSWASHINGTON004053
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 106 of 1000




DOSWASHINGTON004054
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 107 of 1000




DOSWASHINGTON004055
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 108 of 1000




DOSWASHINGTON004056
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 109 of 1000




DOSWASHINGTON004057
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 110 of 1000




DOSWASHINGTON004058
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 111 of 1000




DOSWASHINGTON004059
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 112 of 1000




DOSWASHINGTON004060
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 113 of 1000




DOSWASHINGTON004061
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 114 of 1000




DOSWASHINGTON004062
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 115 of 1000




DOSWASHINGTON004063
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 116 of 1000




DOSWASHINGTON004064
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 117 of 1000




DOSWASHINGTON004065
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 118 of 1000




DOSWASHINGTON004066
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 119 of 1000




DOSWASHINGTON004067
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 120 of 1000




DOSWASHINGTON004068
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 121 of 1000




DOSWASHINGTON004069
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 122 of 1000




DOSWASHINGTON004070
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 123 of 1000




DOSWASHINGTON004071
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 124 of 1000




DOSWASHINGTON004072
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 125 of 1000




DOSWASHINGTON004073
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 126 of 1000




DOSWASHINGTON004074
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 127 of 1000




DOSWASHINGTON004075
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 128 of 1000




DOSWASHINGTON004076
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 129 of 1000




DOSWASHINGTON004077
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 130 of 1000




DOSWASHINGTON004078
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 131 of 1000




DOSWASHINGTON004079
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 132 of 1000




DOSWASHINGTON004080
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 133 of 1000




DOSWASHINGTON004081
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 134 of 1000




DOSWASHINGTON004082
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 135 of 1000




DOSWASHINGTON004083
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 136 of 1000




DOSWASHINGTON004084
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 137 of 1000




DOSWASHINGTON004085
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 138 of 1000




DOSWASHINGTON004086
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 139 of 1000




DOSWASHINGTON004087
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 140 of 1000




DOSWASHINGTON004088
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 141 of 1000




DOSWASHINGTON004089
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 142 of 1000




DOSWASHINGTON004090
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 143 of 1000




DOSWASHINGTON004091
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 144 of 1000




DOSWASHINGTON004092
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 145 of 1000




DOSWASHINGTON004093
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 146 of 1000




DOSWASHINGTON004094
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 147 of 1000




DOSWASHINGTON004095
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 148 of 1000




DOSWASHINGTON004096
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 149 of 1000




DOSWASHINGTON004097
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 150 of 1000




DOSWASHINGTON004098
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 151 of 1000




DOSWASHINGTON004099
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 152 of 1000




DOSWASHINGTON004100
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 153 of 1000




DOSWASHINGTON004101
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 154 of 1000




DOSWASHINGTON004102
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 155 of 1000




DOSWASHINGTON004103
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 156 of 1000




DOSWASHINGTON004104
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 157 of 1000




DOSWASHINGTON004105
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 158 of 1000




DOSWASHINGTON004106
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 159 of 1000




DOSWASHINGTON004107
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 160 of 1000




DOSWASHINGTON004108
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 161 of 1000




DOSWASHINGTON004109
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 162 of 1000




DOSWASHINGTON004110
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 163 of 1000




DOSWASHINGTON004111
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 164 of 1000




DOSWASHINGTON004112
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 165 of 1000




DOSWASHINGTON004113
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 166 of 1000




DOSWASHINGTON004114
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 167 of 1000




DOSWASHINGTON004115
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 168 of 1000




DOSWASHINGTON004116
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 169 of 1000




DOSWASHINGTON004117
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 170 of 1000




DOSWASHINGTON004118
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 171 of 1000




DOSWASHINGTON004119
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 172 of 1000




DOSWASHINGTON004120
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 173 of 1000




DOSWASHINGTON004121
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 174 of 1000




DOSWASHINGTON004122
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 175 of 1000




DOSWASHINGTON004123
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 176 of 1000




DOSWASHINGTON004124
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 177 of 1000




DOSWASHINGTON004125
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 178 of 1000




DOSWASHINGTON004126
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 179 of 1000




DOSWASHINGTON004127
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 180 of 1000




DOSWASHINGTON004128
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 181 of 1000




DOSWASHINGTON004129
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 182 of 1000




DOSWASHINGTON004130
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 183 of 1000




DOSWASHINGTON004131
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 184 of 1000




DOSWASHINGTON004132
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 185 of 1000




DOSWASHINGTON004133
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 186 of 1000




DOSWASHINGTON004134
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 187 of 1000




DOSWASHINGTON004135
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 188 of 1000




DOSWASHINGTON004136
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 189 of 1000




DOSWASHINGTON004137
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 190 of 1000




DOSWASHINGTON004138
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 191 of 1000




DOSWASHINGTON004139
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 192 of 1000




DOSWASHINGTON004140
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 193 of 1000




DOSWASHINGTON004141
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 194 of 1000




DOSWASHINGTON004142
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 195 of 1000




DOSWASHINGTON004143
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 196 of 1000




DOSWASHINGTON004144
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 197 of 1000




DOSWASHINGTON004145
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 198 of 1000




DOSWASHINGTON004146
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 199 of 1000




DOSWASHINGTON004147
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 200 of 1000




DOSWASHINGTON004148
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 201 of 1000




DOSWASHINGTON004149
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 202 of 1000




DOSWASHINGTON004150
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 203 of 1000




DOSWASHINGTON004151
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 204 of 1000




DOSWASHINGTON004152
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 205 of 1000




DOSWASHINGTON004153
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 206 of 1000




DOSWASHINGTON004154
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 207 of 1000




DOSWASHINGTON004155
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 208 of 1000




DOSWASHINGTON004156
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 209 of 1000




DOSWASHINGTON004157
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 210 of 1000




DOSWASHINGTON004158
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 211 of 1000




DOSWASHINGTON004159
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 212 of 1000




DOSWASHINGTON004160
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 213 of 1000




DOSWASHINGTON004161
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 214 of 1000




DOSWASHINGTON004162
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 215 of 1000




DOSWASHINGTON004163
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 216 of 1000




DOSWASHINGTON004164
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 217 of 1000




DOSWASHINGTON004165
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 218 of 1000




DOSWASHINGTON004166
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 219 of 1000




DOSWASHINGTON004167
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 220 of 1000




DOSWASHINGTON004168
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 221 of 1000




DOSWASHINGTON004169
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 222 of 1000




DOSWASHINGTON004170
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 223 of 1000




DOSWASHINGTON004171
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 224 of 1000




DOSWASHINGTON004172
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 225 of 1000




DOSWASHINGTON004173
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 226 of 1000




DOSWASHINGTON004174
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 227 of 1000




DOSWASHINGTON004175
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 228 of 1000




DOSWASHINGTON004176
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 229 of 1000




DOSWASHINGTON004177
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 230 of 1000




DOSWASHINGTON004178
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 231 of 1000




DOSWASHINGTON004179
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 232 of 1000




DOSWASHINGTON004180
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 233 of 1000




DOSWASHINGTON004181
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 234 of 1000




DOSWASHINGTON004182
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 235 of 1000




DOSWASHINGTON004183
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 236 of 1000




DOSWASHINGTON004184
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 237 of 1000




DOSWASHINGTON004185
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 238 of 1000




DOSWASHINGTON004186
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 239 of 1000




DOSWASHINGTON004187
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 240 of 1000




DOSWASHINGTON004188
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 241 of 1000




DOSWASHINGTON004189
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 242 of 1000




DOSWASHINGTON004190
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 243 of 1000




DOSWASHINGTON004191
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 244 of 1000




DOSWASHINGTON004192
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 245 of 1000




DOSWASHINGTON004193
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 246 of 1000




DOSWASHINGTON004194
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 247 of 1000




DOSWASHINGTON004195
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 248 of 1000




DOSWASHINGTON004196
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 249 of 1000




DOSWASHINGTON004197
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 250 of 1000




DOSWASHINGTON004198
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 251 of 1000




DOSWASHINGTON004199
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 252 of 1000




DOSWASHINGTON004200
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 253 of 1000




DOSWASHINGTON004201
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 254 of 1000




DOSWASHINGTON004202
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 255 of 1000




DOSWASHINGTON004203
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 256 of 1000




DOSWASHINGTON004204
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 257 of 1000




DOSWASHINGTON004205
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 258 of 1000




DOSWASHINGTON004206
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 259 of 1000




DOSWASHINGTON004207
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 260 of 1000




DOSWASHINGTON004208
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 261 of 1000




DOSWASHINGTON004209
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 262 of 1000




DOSWASHINGTON004210
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 263 of 1000




DOSWASHINGTON004211
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 264 of 1000




DOSWASHINGTON004212
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 265 of 1000




DOSWASHINGTON004213
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 266 of 1000




DOSWASHINGTON004214
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 267 of 1000




DOSWASHINGTON004215
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 268 of 1000




DOSWASHINGTON004216
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 269 of 1000




DOSWASHINGTON004217
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 270 of 1000




DOSWASHINGTON004218
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 271 of 1000




DOSWASHINGTON004219
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 272 of 1000




DOSWASHINGTON004220
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 273 of 1000




DOSWASHINGTON004221
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 274 of 1000




DOSWASHINGTON004222
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 275 of 1000




DOSWASHINGTON004223
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 276 of 1000




DOSWASHINGTON004224
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 277 of 1000




DOSWASHINGTON004225
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 278 of 1000




DOSWASHINGTON004226
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 279 of 1000




DOSWASHINGTON004227
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 280 of 1000




DOSWASHINGTON004228
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 281 of 1000




DOSWASHINGTON004229
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 282 of 1000




DOSWASHINGTON004230
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 283 of 1000




DOSWASHINGTON004231
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 284 of 1000




DOSWASHINGTON004232
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 285 of 1000




DOSWASHINGTON004233
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 286 of 1000




DOSWASHINGTON004234
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 287 of 1000




DOSWASHINGTON004235
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 288 of 1000




DOSWASHINGTON004236
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 289 of 1000




DOSWASHINGTON004237
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 290 of 1000




DOSWASHINGTON004238
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 291 of 1000




DOSWASHINGTON004239
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 292 of 1000




DOSWASHINGTON004240
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 293 of 1000




DOSWASHINGTON004241
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 294 of 1000




DOSWASHINGTON004242
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 295 of 1000




DOSWASHINGTON004243
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 296 of 1000




DOSWASHINGTON004244
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 297 of 1000




DOSWASHINGTON004245
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 298 of 1000




DOSWASHINGTON004246
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 299 of 1000




DOSWASHINGTON004247
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 300 of 1000




DOSWASHINGTON004248
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 301 of 1000




DOSWASHINGTON004249
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 302 of 1000




DOSWASHINGTON004250
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 303 of 1000




DOSWASHINGTON004251
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 304 of 1000




DOSWASHINGTON004252
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 305 of 1000




DOSWASHINGTON004253
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 306 of 1000




DOSWASHINGTON004254
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 307 of 1000




DOSWASHINGTON004255
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 308 of 1000




DOSWASHINGTON004256
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 309 of 1000




DOSWASHINGTON004257
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 310 of 1000




DOSWASHINGTON004258
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 311 of 1000




DOSWASHINGTON004259
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 312 of 1000




DOSWASHINGTON004260
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 313 of 1000




DOSWASHINGTON004261
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 314 of 1000




DOSWASHINGTON004262
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 315 of 1000




DOSWASHINGTON004263
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 316 of 1000




DOSWASHINGTON004264
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 317 of 1000




DOSWASHINGTON004265
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 318 of 1000




DOSWASHINGTON004266
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 319 of 1000




DOSWASHINGTON004267
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 320 of 1000




DOSWASHINGTON004268
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 321 of 1000




DOSWASHINGTON004269
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 322 of 1000




DOSWASHINGTON004270
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 323 of 1000




DOSWASHINGTON004271
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 324 of 1000




DOSWASHINGTON004272
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 325 of 1000




DOSWASHINGTON004273
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 326 of 1000




DOSWASHINGTON004274
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 327 of 1000




DOSWASHINGTON004275
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 328 of 1000




DOSWASHINGTON004276
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 329 of 1000




DOSWASHINGTON004277
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 330 of 1000




DOSWASHINGTON004278
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 331 of 1000




DOSWASHINGTON004279
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 332 of 1000




DOSWASHINGTON004280
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 333 of 1000




DOSWASHINGTON004281
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 334 of 1000




DOSWASHINGTON004282
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 335 of 1000




DOSWASHINGTON004283
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 336 of 1000




DOSWASHINGTON004284
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 337 of 1000




DOSWASHINGTON004285
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 338 of 1000




DOSWASHINGTON004286
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 339 of 1000




DOSWASHINGTON004287
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 340 of 1000




DOSWASHINGTON004288
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 341 of 1000




DOSWASHINGTON004289
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 342 of 1000




DOSWASHINGTON004290
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 343 of 1000




DOSWASHINGTON004291
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 344 of 1000




DOSWASHINGTON004292
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 345 of 1000




DOSWASHINGTON004293
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 346 of 1000




DOSWASHINGTON004294
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 347 of 1000




DOSWASHINGTON004295
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 348 of 1000




DOSWASHINGTON004296
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 349 of 1000




DOSWASHINGTON004297
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 350 of 1000




DOSWASHINGTON004298
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 351 of 1000




DOSWASHINGTON004299
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 352 of 1000




DOSWASHINGTON004300
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 353 of 1000




DOSWASHINGTON004301
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 354 of 1000




DOSWASHINGTON004302
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 355 of 1000




DOSWASHINGTON004303
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 356 of 1000




DOSWASHINGTON004304
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 357 of 1000




DOSWASHINGTON004305
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 358 of 1000




DOSWASHINGTON004306
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 359 of 1000




DOSWASHINGTON004307
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 360 of 1000




DOSWASHINGTON004308
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 361 of 1000




DOSWASHINGTON004309
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 362 of 1000




DOSWASHINGTON004310
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 363 of 1000




DOSWASHINGTON004311
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 364 of 1000




DOSWASHINGTON004312
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 365 of 1000




DOSWASHINGTON004313
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 366 of 1000




DOSWASHINGTON004314
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 367 of 1000




DOSWASHINGTON004315
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 368 of 1000




DOSWASHINGTON004316
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 369 of 1000




DOSWASHINGTON004317
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 370 of 1000




DOSWASHINGTON004318
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 371 of 1000




DOSWASHINGTON004319
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 372 of 1000




DOSWASHINGTON004320
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 373 of 1000




DOSWASHINGTON004321
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 374 of 1000




DOSWASHINGTON004322
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 375 of 1000




DOSWASHINGTON004323
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 376 of 1000




DOSWASHINGTON004324
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 377 of 1000




DOSWASHINGTON004325
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 378 of 1000




DOSWASHINGTON004326
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 379 of 1000




DOSWASHINGTON004327
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 380 of 1000




DOSWASHINGTON004328
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 381 of 1000




DOSWASHINGTON004329
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 382 of 1000




DOSWASHINGTON004330
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 383 of 1000




DOSWASHINGTON004331
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 384 of 1000




DOSWASHINGTON004332
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 385 of 1000




DOSWASHINGTON004333
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 386 of 1000




DOSWASHINGTON004334
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 387 of 1000




DOSWASHINGTON004335
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 388 of 1000




DOSWASHINGTON004336
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 389 of 1000




DOSWASHINGTON004337
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 390 of 1000




DOSWASHINGTON004338
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 391 of 1000




DOSWASHINGTON004339
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 392 of 1000




DOSWASHINGTON004340
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 393 of 1000




DOSWASHINGTON004341
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 394 of 1000




DOSWASHINGTON004342
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 395 of 1000




DOSWASHINGTON004343
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 396 of 1000




DOSWASHINGTON004344
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 397 of 1000




DOSWASHINGTON004345
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 398 of 1000




DOSWASHINGTON004346
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 399 of 1000




DOSWASHINGTON004347
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 400 of 1000




DOSWASHINGTON004348
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 401 of 1000




DOSWASHINGTON004349
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 402 of 1000




DOSWASHINGTON004350
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 403 of 1000




DOSWASHINGTON004351
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 404 of 1000




DOSWASHINGTON004352
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 405 of 1000




DOSWASHINGTON004353
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 406 of 1000




DOSWASHINGTON004354
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 407 of 1000




DOSWASHINGTON004355
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 408 of 1000




DOSWASHINGTON004356
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 409 of 1000




DOSWASHINGTON004357
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 410 of 1000




DOSWASHINGTON004358
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 411 of 1000




DOSWASHINGTON004359
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 412 of 1000




DOSWASHINGTON004360
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 413 of 1000




DOSWASHINGTON004361
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 414 of 1000




DOSWASHINGTON004362
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 415 of 1000




DOSWASHINGTON004363
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 416 of 1000




DOSWASHINGTON004364
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 417 of 1000




DOSWASHINGTON004365
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 418 of 1000




DOSWASHINGTON004366
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 419 of 1000




DOSWASHINGTON004367
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 420 of 1000




DOSWASHINGTON004368
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 421 of 1000




DOSWASHINGTON004369
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 422 of 1000




DOSWASHINGTON004370
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 423 of 1000




DOSWASHINGTON004371
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 424 of 1000




DOSWASHINGTON004372
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 425 of 1000




DOSWASHINGTON004373
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 426 of 1000




DOSWASHINGTON004374
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 427 of 1000




DOSWASHINGTON004375
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 428 of 1000




DOSWASHINGTON004376
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 429 of 1000




DOSWASHINGTON004377
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 430 of 1000




DOSWASHINGTON004378
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 431 of 1000




DOSWASHINGTON004379
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 432 of 1000




DOSWASHINGTON004380
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 433 of 1000




DOSWASHINGTON004381
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 434 of 1000




DOSWASHINGTON004382
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 435 of 1000




DOSWASHINGTON004383
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 436 of 1000




DOSWASHINGTON004384
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 437 of 1000




DOSWASHINGTON004385
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 438 of 1000




DOSWASHINGTON004386
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 439 of 1000




DOSWASHINGTON004387
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 440 of 1000




DOSWASHINGTON004388
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 441 of 1000




DOSWASHINGTON004389
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 442 of 1000




DOSWASHINGTON004390
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 443 of 1000




DOSWASHINGTON004391
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 444 of 1000




DOSWASHINGTON004392
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 445 of 1000




DOSWASHINGTON004393
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 446 of 1000




DOSWASHINGTON004394
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 447 of 1000




DOSWASHINGTON004395
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 448 of 1000




DOSWASHINGTON004396
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 449 of 1000




DOSWASHINGTON004397
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 450 of 1000




DOSWASHINGTON004398
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 451 of 1000




DOSWASHINGTON004399
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 452 of 1000




DOSWASHINGTON004400
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 453 of 1000




DOSWASHINGTON004401
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 454 of 1000




DOSWASHINGTON004402
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 455 of 1000




DOSWASHINGTON004403
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 456 of 1000




DOSWASHINGTON004404
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 457 of 1000




DOSWASHINGTON004405
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 458 of 1000




DOSWASHINGTON004406
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 459 of 1000




DOSWASHINGTON004407
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 460 of 1000




DOSWASHINGTON004408
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 461 of 1000




DOSWASHINGTON004409
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 462 of 1000




DOSWASHINGTON004410
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 463 of 1000




DOSWASHINGTON004411
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 464 of 1000




DOSWASHINGTON004412
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 465 of 1000




DOSWASHINGTON004413
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 466 of 1000




DOSWASHINGTON004414
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 467 of 1000




DOSWASHINGTON004415
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 468 of 1000




DOSWASHINGTON004416
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 469 of 1000




DOSWASHINGTON004417
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 470 of 1000




DOSWASHINGTON004418
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 471 of 1000




DOSWASHINGTON004419
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 472 of 1000




DOSWASHINGTON004420
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 473 of 1000




DOSWASHINGTON004421
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 474 of 1000




DOSWASHINGTON004422
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 475 of 1000




DOSWASHINGTON004423
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 476 of 1000




DOSWASHINGTON004424
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 477 of 1000




DOSWASHINGTON004425
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 478 of 1000




DOSWASHINGTON004426
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 479 of 1000




DOSWASHINGTON004427
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 480 of 1000




DOSWASHINGTON004428
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 481 of 1000




DOSWASHINGTON004429
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 482 of 1000




DOSWASHINGTON004430
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 483 of 1000




DOSWASHINGTON004431
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 484 of 1000




DOSWASHINGTON004432
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 485 of 1000




DOSWASHINGTON004433
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 486 of 1000




DOSWASHINGTON004434
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 487 of 1000




DOSWASHINGTON004435
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 488 of 1000




DOSWASHINGTON004436
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 489 of 1000




DOSWASHINGTON004437
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 490 of 1000




DOSWASHINGTON004438
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 491 of 1000




DOSWASHINGTON004439
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 492 of 1000




DOSWASHINGTON004440
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 493 of 1000




DOSWASHINGTON004441
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 494 of 1000




DOSWASHINGTON004442
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 495 of 1000




DOSWASHINGTON004443
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 496 of 1000




DOSWASHINGTON004444
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 497 of 1000




DOSWASHINGTON004445
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 498 of 1000




DOSWASHINGTON004446
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 499 of 1000




DOSWASHINGTON004447
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 500 of 1000




DOSWASHINGTON004448
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 501 of 1000




DOSWASHINGTON004449
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 502 of 1000




DOSWASHINGTON004450
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 503 of 1000




DOSWASHINGTON004451
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 504 of 1000




DOSWASHINGTON004452
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 505 of 1000




DOSWASHINGTON004453
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 506 of 1000




DOSWASHINGTON004454
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 507 of 1000




DOSWASHINGTON004455
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 508 of 1000




DOSWASHINGTON004456
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 509 of 1000




DOSWASHINGTON004457
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 510 of 1000




DOSWASHINGTON004458
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 511 of 1000




DOSWASHINGTON004459
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 512 of 1000




DOSWASHINGTON004460
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 513 of 1000




DOSWASHINGTON004461
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 514 of 1000




DOSWASHINGTON004462
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 515 of 1000




DOSWASHINGTON004463
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 516 of 1000




DOSWASHINGTON004464
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 517 of 1000




DOSWASHINGTON004465
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 518 of 1000




DOSWASHINGTON004466
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 519 of 1000




DOSWASHINGTON004467
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 520 of 1000




DOSWASHINGTON004468
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 521 of 1000




DOSWASHINGTON004469
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 522 of 1000




DOSWASHINGTON004470
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 523 of 1000




DOSWASHINGTON004471
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 524 of 1000




DOSWASHINGTON004472
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 525 of 1000




DOSWASHINGTON004473
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 526 of 1000




DOSWASHINGTON004474
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 527 of 1000




DOSWASHINGTON004475
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 528 of 1000




DOSWASHINGTON004476
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 529 of 1000




DOSWASHINGTON004477
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 530 of 1000




DOSWASHINGTON004478
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 531 of 1000




DOSWASHINGTON004479
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 532 of 1000




DOSWASHINGTON004480
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 533 of 1000




DOSWASHINGTON004481
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 534 of 1000




DOSWASHINGTON004482
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 535 of 1000




DOSWASHINGTON004483
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 536 of 1000




DOSWASHINGTON004484
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 537 of 1000




DOSWASHINGTON004485
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 538 of 1000




DOSWASHINGTON004486
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 539 of 1000




DOSWASHINGTON004487
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 540 of 1000




DOSWASHINGTON004488
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 541 of 1000




DOSWASHINGTON004489
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 542 of 1000




DOSWASHINGTON004490
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 543 of 1000




DOSWASHINGTON004491
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 544 of 1000




DOSWASHINGTON004492
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 545 of 1000




DOSWASHINGTON004493
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 546 of 1000




DOSWASHINGTON004494
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 547 of 1000




DOSWASHINGTON004495
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 548 of 1000




DOSWASHINGTON004496
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 549 of 1000




DOSWASHINGTON004497
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 550 of 1000




DOSWASHINGTON004498
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 551 of 1000




DOSWASHINGTON004499
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 552 of 1000




DOSWASHINGTON004500
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 553 of 1000




DOSWASHINGTON004501
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 554 of 1000




DOSWASHINGTON004502
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 555 of 1000




DOSWASHINGTON004503
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 556 of 1000




DOSWASHINGTON004504
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 557 of 1000




DOSWASHINGTON004505
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 558 of 1000




DOSWASHINGTON004506
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 559 of 1000




DOSWASHINGTON004507
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 560 of 1000




DOSWASHINGTON004508
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 561 of 1000




DOSWASHINGTON004509
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 562 of 1000




DOSWASHINGTON004510
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 563 of 1000




DOSWASHINGTON004511
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 564 of 1000




DOSWASHINGTON004512
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 565 of 1000




DOSWASHINGTON004513
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 566 of 1000




DOSWASHINGTON004514
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 567 of 1000




DOSWASHINGTON004515
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 568 of 1000




DOSWASHINGTON004516
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 569 of 1000




DOSWASHINGTON004517
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 570 of 1000




DOSWASHINGTON004518
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 571 of 1000




DOSWASHINGTON004519
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 572 of 1000




DOSWASHINGTON004520
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 573 of 1000




DOSWASHINGTON004521
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 574 of 1000




DOSWASHINGTON004522
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 575 of 1000




DOSWASHINGTON004523
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 576 of 1000




DOSWASHINGTON004524
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 577 of 1000




DOSWASHINGTON004525
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 578 of 1000




DOSWASHINGTON004526
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 579 of 1000




DOSWASHINGTON004527
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 580 of 1000




DOSWASHINGTON004528
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 581 of 1000




DOSWASHINGTON004529
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 582 of 1000




DOSWASHINGTON004530
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 583 of 1000




DOSWASHINGTON004531
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 584 of 1000




DOSWASHINGTON004532
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 585 of 1000




DOSWASHINGTON004533
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 586 of 1000




DOSWASHINGTON004534
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 587 of 1000




DOSWASHINGTON004535
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 588 of 1000




DOSWASHINGTON004536
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 589 of 1000




DOSWASHINGTON004537
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 590 of 1000




DOSWASHINGTON004538
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 591 of 1000




DOSWASHINGTON004539
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 592 of 1000




DOSWASHINGTON004540
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 593 of 1000




DOSWASHINGTON004541
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 594 of 1000




DOSWASHINGTON004542
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 595 of 1000




DOSWASHINGTON004543
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 596 of 1000




DOSWASHINGTON004544
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 597 of 1000




DOSWASHINGTON004545
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 598 of 1000




DOSWASHINGTON004546
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 599 of 1000




DOSWASHINGTON004547
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 600 of 1000




DOSWASHINGTON004548
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 601 of 1000




DOSWASHINGTON004549
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 602 of 1000




DOSWASHINGTON004550
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 603 of 1000




DOSWASHINGTON004551
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 604 of 1000




DOSWASHINGTON004552
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 605 of 1000




DOSWASHINGTON004553
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 606 of 1000




DOSWASHINGTON004554
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 607 of 1000




DOSWASHINGTON004555
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 608 of 1000




DOSWASHINGTON004556
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 609 of 1000




DOSWASHINGTON004557
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 610 of 1000




DOSWASHINGTON004558
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 611 of 1000




DOSWASHINGTON004559
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 612 of 1000




DOSWASHINGTON004560
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 613 of 1000




DOSWASHINGTON004561
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 614 of 1000




DOSWASHINGTON004562
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 615 of 1000




DOSWASHINGTON004563
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 616 of 1000




DOSWASHINGTON004564
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 617 of 1000




DOSWASHINGTON004565
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 618 of 1000




DOSWASHINGTON004566
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 619 of 1000




DOSWASHINGTON004567
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 620 of 1000




DOSWASHINGTON004568
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 621 of 1000




DOSWASHINGTON004569
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 622 of 1000




DOSWASHINGTON004570
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 623 of 1000




DOSWASHINGTON004571
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 624 of 1000




DOSWASHINGTON004572
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 625 of 1000




DOSWASHINGTON004573
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 626 of 1000




DOSWASHINGTON004574
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 627 of 1000




DOSWASHINGTON004575
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 628 of 1000




DOSWASHINGTON004576
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 629 of 1000




DOSWASHINGTON004577
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 630 of 1000




DOSWASHINGTON004578
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 631 of 1000




DOSWASHINGTON004579
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 632 of 1000




DOSWASHINGTON004580
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 633 of 1000




DOSWASHINGTON004581
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 634 of 1000




DOSWASHINGTON004582
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 635 of 1000




DOSWASHINGTON004583
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 636 of 1000




DOSWASHINGTON004584
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 637 of 1000




DOSWASHINGTON004585
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 638 of 1000




DOSWASHINGTON004586
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 639 of 1000




DOSWASHINGTON004587
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 640 of 1000




DOSWASHINGTON004588
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 641 of 1000




DOSWASHINGTON004589
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 642 of 1000




DOSWASHINGTON004590
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 643 of 1000




DOSWASHINGTON004591
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 644 of 1000




DOSWASHINGTON004592
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 645 of 1000




DOSWASHINGTON004593
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 646 of 1000




DOSWASHINGTON004594
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 647 of 1000




DOSWASHINGTON004595
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 648 of 1000




DOSWASHINGTON004596
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 649 of 1000




DOSWASHINGTON004597
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 650 of 1000




DOSWASHINGTON004598
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 651 of 1000




DOSWASHINGTON004599
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 652 of 1000




DOSWASHINGTON004600
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 653 of 1000




DOSWASHINGTON004601
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 654 of 1000




DOSWASHINGTON004602
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 655 of 1000




DOSWASHINGTON004603
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 656 of 1000




DOSWASHINGTON004604
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 657 of 1000




DOSWASHINGTON004605
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 658 of 1000




DOSWASHINGTON004606
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 659 of 1000




DOSWASHINGTON004607
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 660 of 1000




DOSWASHINGTON004608
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 661 of 1000




DOSWASHINGTON004609
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 662 of 1000




DOSWASHINGTON004610
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 663 of 1000




DOSWASHINGTON004611
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 664 of 1000




DOSWASHINGTON004612
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 665 of 1000




DOSWASHINGTON004613
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 666 of 1000




DOSWASHINGTON004614
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 667 of 1000




DOSWASHINGTON004615
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 668 of 1000




DOSWASHINGTON004616
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 669 of 1000




DOSWASHINGTON004617
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 670 of 1000




DOSWASHINGTON004618
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 671 of 1000




DOSWASHINGTON004619
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 672 of 1000




DOSWASHINGTON004620
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 673 of 1000




DOSWASHINGTON004621
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 674 of 1000




DOSWASHINGTON004622
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 675 of 1000




DOSWASHINGTON004623
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 676 of 1000




DOSWASHINGTON004624
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 677 of 1000




DOSWASHINGTON004625
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 678 of 1000




DOSWASHINGTON004626
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 679 of 1000




DOSWASHINGTON004627
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 680 of 1000




DOSWASHINGTON004628
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 681 of 1000




DOSWASHINGTON004629
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 682 of 1000




DOSWASHINGTON004630
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 683 of 1000




DOSWASHINGTON004631
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 684 of 1000




DOSWASHINGTON004632
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 685 of 1000




DOSWASHINGTON004633
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 686 of 1000




DOSWASHINGTON004634
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 687 of 1000




DOSWASHINGTON004635
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 688 of 1000




DOSWASHINGTON004636
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 689 of 1000




DOSWASHINGTON004637
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 690 of 1000




DOSWASHINGTON004638
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 691 of 1000




DOSWASHINGTON004639
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 692 of 1000




DOSWASHINGTON004640
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 693 of 1000




DOSWASHINGTON004641
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 694 of 1000




DOSWASHINGTON004642
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 695 of 1000




DOSWASHINGTON004643
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 696 of 1000




DOSWASHINGTON004644
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 697 of 1000




DOSWASHINGTON004645
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 698 of 1000




DOSWASHINGTON004646
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 699 of 1000




DOSWASHINGTON004647
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 700 of 1000




DOSWASHINGTON004648
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 701 of 1000




DOSWASHINGTON004649
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 702 of 1000




DOSWASHINGTON004650
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 703 of 1000




DOSWASHINGTON004651
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 704 of 1000




DOSWASHINGTON004652
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 705 of 1000




DOSWASHINGTON004653
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 706 of 1000




DOSWASHINGTON004654
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 707 of 1000




DOSWASHINGTON004655
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 708 of 1000




DOSWASHINGTON004656
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 709 of 1000




DOSWASHINGTON004657
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 710 of 1000




DOSWASHINGTON004658
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 711 of 1000




DOSWASHINGTON004659
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 712 of 1000




DOSWASHINGTON004660
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 713 of 1000




DOSWASHINGTON004661
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 714 of 1000




DOSWASHINGTON004662
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 715 of 1000




DOSWASHINGTON004663
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 716 of 1000




DOSWASHINGTON004664
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 717 of 1000




DOSWASHINGTON004665
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 718 of 1000




DOSWASHINGTON004666
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 719 of 1000




DOSWASHINGTON004667
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 720 of 1000




DOSWASHINGTON004668
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 721 of 1000




DOSWASHINGTON004669
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 722 of 1000




DOSWASHINGTON004670
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 723 of 1000




DOSWASHINGTON004671
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 724 of 1000




DOSWASHINGTON004672
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 725 of 1000




DOSWASHINGTON004673
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 726 of 1000




DOSWASHINGTON004674
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 727 of 1000




DOSWASHINGTON004675
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 728 of 1000




DOSWASHINGTON004676
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 729 of 1000




DOSWASHINGTON004677
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 730 of 1000




DOSWASHINGTON004678
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 731 of 1000




DOSWASHINGTON004679
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 732 of 1000




DOSWASHINGTON004680
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 733 of 1000




DOSWASHINGTON004681
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 734 of 1000




DOSWASHINGTON004682
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 735 of 1000




DOSWASHINGTON004683
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 736 of 1000




DOSWASHINGTON004684
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 737 of 1000




DOSWASHINGTON004685
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 738 of 1000




DOSWASHINGTON004686
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 739 of 1000




DOSWASHINGTON004687
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 740 of 1000




DOSWASHINGTON004688
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 741 of 1000




DOSWASHINGTON004689
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 742 of 1000




DOSWASHINGTON004690
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 743 of 1000




DOSWASHINGTON004691
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 744 of 1000




DOSWASHINGTON004692
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 745 of 1000




DOSWASHINGTON004693
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 746 of 1000




DOSWASHINGTON004694
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 747 of 1000




DOSWASHINGTON004695
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 748 of 1000




DOSWASHINGTON004696
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 749 of 1000




DOSWASHINGTON004697
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 750 of 1000




DOSWASHINGTON004698
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 751 of 1000




DOSWASHINGTON004699
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 752 of 1000




DOSWASHINGTON004700
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 753 of 1000




DOSWASHINGTON004701
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 754 of 1000




DOSWASHINGTON004702
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 755 of 1000




DOSWASHINGTON004703
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 756 of 1000




DOSWASHINGTON004704
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 757 of 1000




DOSWASHINGTON004705
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 758 of 1000




DOSWASHINGTON004706
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 759 of 1000




DOSWASHINGTON004707
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 760 of 1000




DOSWASHINGTON004708
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 761 of 1000




DOSWASHINGTON004709
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 762 of 1000




DOSWASHINGTON004710
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 763 of 1000




DOSWASHINGTON004711
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 764 of 1000




DOSWASHINGTON004712
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 765 of 1000




DOSWASHINGTON004713
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 766 of 1000




DOSWASHINGTON004714
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 767 of 1000




DOSWASHINGTON004715
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 768 of 1000




DOSWASHINGTON004716
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 769 of 1000




DOSWASHINGTON004717
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 770 of 1000




DOSWASHINGTON004718
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 771 of 1000




DOSWASHINGTON004719
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 772 of 1000




DOSWASHINGTON004720
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 773 of 1000




DOSWASHINGTON004721
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 774 of 1000




DOSWASHINGTON004722
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 775 of 1000




DOSWASHINGTON004723
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 776 of 1000




DOSWASHINGTON004724
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 777 of 1000




DOSWASHINGTON004725
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 778 of 1000




DOSWASHINGTON004726
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 779 of 1000




DOSWASHINGTON004727
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 780 of 1000




DOSWASHINGTON004728
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 781 of 1000




DOSWASHINGTON004729
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 782 of 1000




DOSWASHINGTON004730
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 783 of 1000




DOSWASHINGTON004731
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 784 of 1000




DOSWASHINGTON004732
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 785 of 1000




DOSWASHINGTON004733
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 786 of 1000




DOSWASHINGTON004734
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 787 of 1000




DOSWASHINGTON004735
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 788 of 1000




DOSWASHINGTON004736
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 789 of 1000




DOSWASHINGTON004737
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 790 of 1000




DOSWASHINGTON004738
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 791 of 1000




DOSWASHINGTON004739
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 792 of 1000




DOSWASHINGTON004740
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 793 of 1000




DOSWASHINGTON004741
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 794 of 1000




DOSWASHINGTON004742
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 795 of 1000




DOSWASHINGTON004743
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 796 of 1000




DOSWASHINGTON004744
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 797 of 1000




DOSWASHINGTON004745
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 798 of 1000




DOSWASHINGTON004746
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 799 of 1000




DOSWASHINGTON004747
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 800 of 1000




DOSWASHINGTON004748
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 801 of 1000




DOSWASHINGTON004749
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 802 of 1000




DOSWASHINGTON004750
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 803 of 1000




DOSWASHINGTON004751
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 804 of 1000




DOSWASHINGTON004752
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 805 of 1000




DOSWASHINGTON004753
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 806 of 1000




DOSWASHINGTON004754
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 807 of 1000




DOSWASHINGTON004755
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 808 of 1000




DOSWASHINGTON004756
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 809 of 1000




DOSWASHINGTON004757
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 810 of 1000




DOSWASHINGTON004758
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 811 of 1000




DOSWASHINGTON004759
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 812 of 1000




DOSWASHINGTON004760
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 813 of 1000




DOSWASHINGTON004761
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 814 of 1000




DOSWASHINGTON004762
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 815 of 1000




DOSWASHINGTON004763
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 816 of 1000




DOSWASHINGTON004764
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 817 of 1000




DOSWASHINGTON004765
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 818 of 1000




DOSWASHINGTON004766
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 819 of 1000




DOSWASHINGTON004767
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 820 of 1000




DOSWASHINGTON004768
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 821 of 1000




DOSWASHINGTON004769
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 822 of 1000




DOSWASHINGTON004770
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 823 of 1000




DOSWASHINGTON004771
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 824 of 1000




DOSWASHINGTON004772
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 825 of 1000




DOSWASHINGTON004773
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 826 of 1000




DOSWASHINGTON004774
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 827 of 1000




DOSWASHINGTON004775
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 828 of 1000




DOSWASHINGTON004776
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 829 of 1000




DOSWASHINGTON004777
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 830 of 1000




DOSWASHINGTON004778
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 831 of 1000




DOSWASHINGTON004779
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 832 of 1000




DOSWASHINGTON004780
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 833 of 1000




DOSWASHINGTON004781
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 834 of 1000




DOSWASHINGTON004782
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 835 of 1000




DOSWASHINGTON004783
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 836 of 1000




DOSWASHINGTON004784
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 837 of 1000




DOSWASHINGTON004785
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 838 of 1000




DOSWASHINGTON004786
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 839 of 1000




DOSWASHINGTON004787
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 840 of 1000




DOSWASHINGTON004788
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 841 of 1000




DOSWASHINGTON004789
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 842 of 1000




DOSWASHINGTON004790
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 843 of 1000




DOSWASHINGTON004791
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 844 of 1000




DOSWASHINGTON004792
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 845 of 1000




DOSWASHINGTON004793
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 846 of 1000




DOSWASHINGTON004794
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 847 of 1000




DOSWASHINGTON004795
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 848 of 1000




DOSWASHINGTON004796
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 849 of 1000




DOSWASHINGTON004797
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 850 of 1000




DOSWASHINGTON004798
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 851 of 1000




DOSWASHINGTON004799
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 852 of 1000




DOSWASHINGTON004800
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 853 of 1000




DOSWASHINGTON004801
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 854 of 1000




DOSWASHINGTON004802
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 855 of 1000




DOSWASHINGTON004803
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 856 of 1000




DOSWASHINGTON004804
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 857 of 1000




DOSWASHINGTON004805
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 858 of 1000




DOSWASHINGTON004806
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 859 of 1000




DOSWASHINGTON004807
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 860 of 1000




DOSWASHINGTON004808
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 861 of 1000




DOSWASHINGTON004809
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 862 of 1000




DOSWASHINGTON004810
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 863 of 1000




DOSWASHINGTON004811
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 864 of 1000




DOSWASHINGTON004812
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 865 of 1000




DOSWASHINGTON004813
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 866 of 1000




DOSWASHINGTON004814
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 867 of 1000




DOSWASHINGTON004815
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 868 of 1000




DOSWASHINGTON004816
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 869 of 1000




DOSWASHINGTON004817
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 870 of 1000




DOSWASHINGTON004818
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 871 of 1000




DOSWASHINGTON004819
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 872 of 1000




DOSWASHINGTON004820
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 873 of 1000




DOSWASHINGTON004821
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 874 of 1000




DOSWASHINGTON004822
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 875 of 1000




DOSWASHINGTON004823
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 876 of 1000




DOSWASHINGTON004824
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 877 of 1000




DOSWASHINGTON004825
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 878 of 1000




DOSWASHINGTON004826
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 879 of 1000




DOSWASHINGTON004827
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 880 of 1000




DOSWASHINGTON004828
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 881 of 1000




DOSWASHINGTON004829
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 882 of 1000




DOSWASHINGTON004830
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 883 of 1000




DOSWASHINGTON004831
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 884 of 1000




DOSWASHINGTON004832
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 885 of 1000




DOSWASHINGTON004833
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 886 of 1000




DOSWASHINGTON004834
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 887 of 1000




DOSWASHINGTON004835
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 888 of 1000




DOSWASHINGTON004836
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 889 of 1000




DOSWASHINGTON004837
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 890 of 1000




DOSWASHINGTON004838
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 891 of 1000




DOSWASHINGTON004839
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 892 of 1000




DOSWASHINGTON004840
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 893 of 1000




DOSWASHINGTON004841
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 894 of 1000




DOSWASHINGTON004842
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 895 of 1000




DOSWASHINGTON004843
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 896 of 1000




DOSWASHINGTON004844
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 897 of 1000




DOSWASHINGTON004845
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 898 of 1000




DOSWASHINGTON004846
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 899 of 1000




DOSWASHINGTON004847
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 900 of 1000




DOSWASHINGTON004848
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 901 of 1000




DOSWASHINGTON004849
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 902 of 1000




DOSWASHINGTON004850
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 903 of 1000




DOSWASHINGTON004851
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 904 of 1000




DOSWASHINGTON004852
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 905 of 1000




DOSWASHINGTON004853
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 906 of 1000




DOSWASHINGTON004854
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 907 of 1000




DOSWASHINGTON004855
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 908 of 1000




DOSWASHINGTON004856
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 909 of 1000




DOSWASHINGTON004857
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 910 of 1000




DOSWASHINGTON004858
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 911 of 1000




DOSWASHINGTON004859
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 912 of 1000




DOSWASHINGTON004860
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 913 of 1000




DOSWASHINGTON004861
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 914 of 1000




DOSWASHINGTON004862
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 915 of 1000




DOSWASHINGTON004863
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 916 of 1000




DOSWASHINGTON004864
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 917 of 1000




DOSWASHINGTON004865
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 918 of 1000




DOSWASHINGTON004866
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 919 of 1000




DOSWASHINGTON004867
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 920 of 1000




DOSWASHINGTON004868
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 921 of 1000




DOSWASHINGTON004869
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 922 of 1000




DOSWASHINGTON004870
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 923 of 1000




DOSWASHINGTON004871
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 924 of 1000




DOSWASHINGTON004872
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 925 of 1000




DOSWASHINGTON004873
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 926 of 1000




DOSWASHINGTON004874
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 927 of 1000




DOSWASHINGTON004875
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 928 of 1000




DOSWASHINGTON004876
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 929 of 1000




DOSWASHINGTON004877
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 930 of 1000




DOSWASHINGTON004878
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 931 of 1000




DOSWASHINGTON004879
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 932 of 1000




DOSWASHINGTON004880
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 933 of 1000




DOSWASHINGTON004881
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 934 of 1000




DOSWASHINGTON004882
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 935 of 1000




DOSWASHINGTON004883
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 936 of 1000




DOSWASHINGTON004884
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 937 of 1000




DOSWASHINGTON004885
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 938 of 1000




DOSWASHINGTON004886
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 939 of 1000




DOSWASHINGTON004887
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 940 of 1000




DOSWASHINGTON004888
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 941 of 1000




DOSWASHINGTON004889
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 942 of 1000




DOSWASHINGTON004890
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 943 of 1000




DOSWASHINGTON004891
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 944 of 1000




DOSWASHINGTON004892
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 945 of 1000




DOSWASHINGTON004893
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 946 of 1000




DOSWASHINGTON004894
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 947 of 1000




DOSWASHINGTON004895
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 948 of 1000




DOSWASHINGTON004896
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 949 of 1000




DOSWASHINGTON004897
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 950 of 1000




DOSWASHINGTON004898
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 951 of 1000




DOSWASHINGTON004899
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 952 of 1000




DOSWASHINGTON004900
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 953 of 1000




DOSWASHINGTON004901
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 954 of 1000




DOSWASHINGTON004902
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 955 of 1000




DOSWASHINGTON004903
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 956 of 1000




DOSWASHINGTON004904
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 957 of 1000




DOSWASHINGTON004905
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 958 of 1000




DOSWASHINGTON004906
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 959 of 1000




DOSWASHINGTON004907
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 960 of 1000




DOSWASHINGTON004908
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 961 of 1000




DOSWASHINGTON004909
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 962 of 1000




DOSWASHINGTON004910
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 963 of 1000




DOSWASHINGTON004911
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 964 of 1000




DOSWASHINGTON004912
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 965 of 1000




DOSWASHINGTON004913
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 966 of 1000




DOSWASHINGTON004914
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 967 of 1000




DOSWASHINGTON004915
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 968 of 1000




DOSWASHINGTON004916
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 969 of 1000




DOSWASHINGTON004917
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 970 of 1000




DOSWASHINGTON004918
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 971 of 1000




DOSWASHINGTON004919
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 972 of 1000




DOSWASHINGTON004920
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 973 of 1000




DOSWASHINGTON004921
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 974 of 1000




DOSWASHINGTON004922
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 975 of 1000




DOSWASHINGTON004923
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 976 of 1000




DOSWASHINGTON004924
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 977 of 1000




DOSWASHINGTON004925
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 978 of 1000




DOSWASHINGTON004926
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 979 of 1000




DOSWASHINGTON004927
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 980 of 1000




DOSWASHINGTON004928
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 981 of 1000




DOSWASHINGTON004929
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 982 of 1000




DOSWASHINGTON004930
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 983 of 1000




DOSWASHINGTON004931
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 984 of 1000




DOSWASHINGTON004932
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 985 of 1000




DOSWASHINGTON004933
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 986 of 1000




DOSWASHINGTON004934
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 987 of 1000




DOSWASHINGTON004935
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 988 of 1000




DOSWASHINGTON004936
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 989 of 1000




DOSWASHINGTON004937
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 990 of 1000




DOSWASHINGTON004938
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 991 of 1000




DOSWASHINGTON004939
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 992 of 1000




DOSWASHINGTON004940
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 993 of 1000




DOSWASHINGTON004941
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 994 of 1000




DOSWASHINGTON004942
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 995 of 1000




DOSWASHINGTON004943
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 996 of 1000




DOSWASHINGTON004944
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 997 of 1000




DOSWASHINGTON004945
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 998 of 1000




DOSWASHINGTON004946
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 999 of 1000




DOSWASHINGTON004947
   Case 2:20-cv-00111-RAJ Document 107-17 Filed 09/23/20 Page 1000 of 1000




DOSWASHINGTON004948
